USCA11 Case: 21-10361    Date Filed: 03/02/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10361
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
SHAUNTAY CRAIG,
a.k.a. Shake,
a.k.a. Shakey,
a.k.a. Shake G,
a.k.a. Big Bro,


                                         Defendant-Appellant.
USCA11 Case: 21-10361      Date Filed: 03/02/2022    Page: 2 of 11




2                     Opinion of the Court               21-10361

                    ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:16-cr-00145-TWT-JKL-1
                   ____________________

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.
PER CURIAM:
       Shauntay Craig appeals his conviction and sentence after
pleading guilty to a racketeering conspiracy, in violation of 18
U.S.C. section 1962(d). Craig argues for the first time on appeal
that he did not knowingly and voluntarily plead guilty. Finding no
plain error, we affirm.
     I.     FACTUAL BACKGROUND AND PROCEDURAL
                         HISTORY

       Craig was charged in a second superseding indictment with
conspiracy to commit racketeering activity involving murder and
drug trafficking arising from his role as a high-ranking member of
a violent street gang. After plea negotiations between the govern-
ment and Craig’s attorney for a thirty-one-year sentence recom-
mendation failed, Craig agreed to plead guilty to the racketeering
conspiracy and waive his right to appeal his conviction and sen-
tence in exchange for a joint recommendation of a forty-year sen-
tence. Craig and his attorney both signed the plea agreement.
USCA11 Case: 21-10361         Date Filed: 03/02/2022     Page: 3 of 11




21-10361                Opinion of the Court                          3

       The plea agreement included an appeal waiver provision.
Craig agreed that,
       [t]o the maximum extent permitted by federal law,
       [he] voluntarily and expressly waive[d] the right to
       appeal his conviction and sentence and the right to
       collaterally attack his conviction and sentence in any
       post-conviction proceeding (including, but not lim-
       ited to, motions filed pursuant to 28 U.S.C. [sec-
       tion] 2255) on any ground. Claims that [his] counsel
       rendered constitutionally ineffective assistance [were]
       excepted from this waiver. [Craig] underst[ood] that
       this Plea Agreement d[id] not limit the Government’s
       right to appeal, but if the Government initiate[d] a di-
       rect appeal of the sentence imposed, [he] may file a
       cross-appeal of that same sentence.
        Craig also “underst[ood] that, based on his plea of guilty, he
w[ould] be subject to . . . [f]orfeiture of any and all proceeds from
the commission of the offense, any and all property used or in-
tended to be used to facilitate the offense, and any property in-
volved in the offense.” Craig “agree[d] to the administrative or ju-
dicial forfeiture or the abandonment of any seized property” and
“agree[d] to waive any and all constitutional, statutory, and equita-
ble challenges in any manner (including direct appeal, a [s]ec-
tion 2255 petition, habeas corpus, or any other means) to the sei-
zure, forfeiture, and disposal of any property seized in this case . . .
on any grounds.” And he “acknowledge[d] that he [was] not
USCA11 Case: 21-10361        Date Filed: 03/02/2022      Page: 4 of 11




4                       Opinion of the Court                 21-10361

entitled to use forfeited assets to satisfy . . . any other penalty the
Court may impose upon [him] in addition to forfeiture.”
        Craig also signed a separate statement attached to the plea
agreement, affirming that he “ha[d] carefully reviewed every part
of [the plea agreement] with [his] attorney,” “underst[ood] the
terms and conditions contained in the Plea Agreement, and [he]
voluntarily agree[d] to them,” that he “h[ad] discussed with [his]
attorney the rights [he] may have to appeal or challenge [his] con-
viction and sentence, and [he] underst[ood] that the appeal waiver
contained in the Plea Agreement w[ould] prevent [him], with the
narrow exceptions stated, from appealing [his] conviction and sen-
tence or challenging [his] conviction and sentence in any post-con-
viction proceeding.” Craig agreed that “[t]he discussions between
[his] attorney and the Government toward reaching a negotiated
plea in this case took place with [his] permission” and that he was
“fully satisfied with the representation provided to [him] by [his]
attorney in this case.” Craig’s attorney also signed a separate state-
ment attached to the plea agreement, affirming that, “[t]o [her]
knowledge, [her] client [was] making an informed and voluntary
decision to plead guilty and enter into the Plea Agreement.”
       After the plea agreement was signed, the district court held
a change of plea hearing and put Craig under oath. Craig testified
that no one had: “threatened or forced [him] to plead guilty”; “told
[him] that if [he] did not plead guilty, further charges w[ould] be
brought against [him] or other adverse action w[ould] be taken
against [him]”; or “made any promise to [him] other than the Plea
USCA11 Case: 21-10361        Date Filed: 03/02/2022     Page: 5 of 11




21-10361               Opinion of the Court                         5

Agreement that caused [him] to plead guilty.” Craig’s attorneys
also confirmed that Craig’s guilty plea was not because of any im-
proper promises or inducements. Craig and his attorneys both said
that Craig “had sufficient time to think about and discuss” his guilty
plea with his attorneys before the change of plea hearing.
        At the district court’s instruction, the government summa-
rized the plea agreement’s terms. As part of its summary, the gov-
ernment explained that forfeiture “would be due and payable im-
mediately” and read the appeal waiver provision. The district
court then asked Craig whether he agreed with the government’s
description of the plea agreement. Craig answered “yes.” The dis-
trict court also asked whether Craig “underst[ood] that as part of
[his] Plea Agreement with the Government, [he was] giving up
[his] right to appeal [his] sentence” unless an exception applied.
Craig answered “yes.” And Craig confirmed that he was “giving
up [his] right to appeal [his] sentence freely and voluntarily.”
       Also at the district court’s instruction, the government ex-
plained the maximum penalties that could be imposed and ex-
plained that forfeiture would be a component of Craig’s sentence.
In addition, the district court stated that it could “order forfeiture
of any proceeds from the offense” as part of Craig’s sentence. Craig
agreed that he understood his potential sentence.
       At the conclusion of the change of plea hearing, the district
court found that Craig’s guilty plea was “free of any coercive influ-
ence of any kind” and “voluntarily made with full knowledge of the
charges against him and the consequences of his plea of guilty.”
USCA11 Case: 21-10361         Date Filed: 03/02/2022     Page: 6 of 11




6                        Opinion of the Court                 21-10361

The district court accepted and entered Craig’s guilty plea. The
district court sentenced Craig to forty years’ imprisonment, which
was consistent with the parties’ joint sentence recommendation in
the plea agreement.
                   II.    STANDARD OF REVIEW

        Because Craig did not challenge his guilty plea in the district
court, we may vacate his plea only if we conclude that the district
court plainly erred in accepting it. United States v. Moriarty, 429
F.3d 1012, 1019 (11th Cir. 2005). “To establish plain error, a de-
fendant must show there is (1) error, (2) that it is plain, and (3) that
affects substantial rights.” Id. An error is plain if it is obvious and
clear under current law. United States v. Humphrey, 164 F.3d 585,
588 (11th Cir. 1999). In the plea context, an error affects a defend-
ant’s substantial rights if there is “a reasonable probability that, but
for the error, he would not have entered the plea.” United States
v. Brown, 586 F.3d 1342, 1345 (11th Cir. 2009) (quotation marks
omitted). Even if a defendant carries his burden to establish that
plain error affected his substantial rights, we may not remedy that
error unless the defendant demonstrates that it “seriously affects
the fairness, integrity[,] or public reputation of judicial proceed-
ings.” Id. at 1346 (quotation marks omitted); see also United States
v. Monroe, 353 F.3d 1346, 1349–50 (11th Cir. 2003) (“Under plain-
error review, the silent defendant has the burden to show the error
plain, prejudicial, and disreputable to the judicial system.” (internal
quotation marks omitted)).
USCA11 Case: 21-10361           Date Filed: 03/02/2022   Page: 7 of 11




21-10361               Opinion of the Court                         7

                         III.      DISCUSSION

       Craig contends that he did not enter the plea agreement
knowingly and voluntarily because he was coerced into signing the
plea agreement and because the district court violated Federal Rule
of Criminal Procedure 11 by failing to ensure that Craig under-
stood that the appeal waiver provision extended to his conviction
and to the forfeiture part of his sentence.
        A guilty plea “involves the relinquishment of several consti-
tutional rights and privileges” and must therefore “be entered vol-
untarily and knowingly.” United States v. Presendieu, 880 F.3d
1228, 1238 (11th Cir. 2018). Rule 11(b) sets out procedures that a
district court must follow when accepting a guilty plea. Id. “These
procedures are designed to address the three ‘core objectives’ nec-
essary for a knowing and voluntary guilty plea: (1) that the defend-
ant enters his plea free from coercion, (2) that he understands the
nature of the charges, and (3) that he understands the conse-
quences of his plea.” Id. Craig argues that his change of plea didn’t
meet the first and third core objectives of rule 11: that his plea was
coerced and that he didn’t understand the consequences of his ap-
peal waiver.
       The district court complied with rule 11’s core objectives.
Craig confirmed under oath during the plea colloquy that no one
had threated or forced him to plead guilty, that no one had told
him that he would face further charges or other adverse action if
he did not plead guilty, and that no one had made any promise to
USCA11 Case: 21-10361        Date Filed: 03/02/2022      Page: 8 of 11




8                       Opinion of the Court                 21-10361

him other than the plea agreement that caused him to plead guilty.
Craig also confirmed that he agreed with the government’s descrip-
tion of the plea agreement’s terms and that he was voluntarily giv-
ing up his right to appeal his sentence. We presume that Craig’s
sworn statements were true unless he offers evidence sufficient to
rebut the “strong presumption.” See United States v. Medlock, 12
F.3d 185, 187 (11th Cir. 1994) (“There is a strong presumption that
the statements made during the colloquy are true.”). He has not
done so.
       Craig argues that he did not knowingly and voluntarily
plead guilty because of: (1) the “pressure” he was under “after the
failed plea negotiations which caused him to lose a plea of [thirty-
one] years”; (2) the “rift in the relationship with his attorneys”
caused by the failed plea negotiations; and (3) the district court’s
failure to specifically question him about the waiver of his right to
appeal his conviction and to appeal the forfeiture part of his sen-
tence. But, first, the fact that Craig felt “pressure” in the face of a
longer prison sentence than he had initially hoped to obtain
through negotiations with the government does not mean that he
unknowingly and involuntarily pleaded guilty. Aside from Craig’s
conclusory assertion that he was “treated unfairly in the plea bar-
gain,” there is no evidence that his guilty plea resulted from any-
thing other than his desire to avoid the risk of conviction at trial.
As we have explained, “[a]ll pleas of guilty are the result of some
pressure or influences on the mind of the defendant,” United States
USCA11 Case: 21-10361       Date Filed: 03/02/2022     Page: 9 of 11




21-10361               Opinion of the Court                        9

v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988), but that doesn’t make
the plea coercive.
        Second, the record does not support Craig’s argument that
a “rift” with his attorneys rendered his guilty plea unknowing and
involuntary. In his signed statement attached to the plea agree-
ment, Craig averred that his attorney’s negotiations with the gov-
ernment took place with his permission and that he was “fully sat-
isfied with the representation provided to [him] by [his] attorney in
this case.” During the plea colloquy, Craig confirmed that he had
sufficient time to think about and discuss the plea agreement with
his attorney before entering his guilty plea.
       And third, it is “manifestly clear from the record” that Craig
waived his right to appeal his conviction and the forfeiture judg-
ment (subject to limited exceptions not applicable here). See
United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993) (“The
government must show that either (1) the district court specifically
questioned the defendant concerning the sentence appeal waiver
during the [r]ule 11 colloquy, or (2) it is manifestly clear from the
record that the defendant otherwise understood the full signifi-
cance of the waiver.”). In the plea agreement, Craig “voluntarily
and expressly waive[d] the right to appeal his conviction and sen-
tence.” In his signed statement attached to the plea agreement,
Craig affirmed that he “discussed with [his] attorney the rights [he]
may have to appeal or challenge [his] conviction and sentence,”
and “underst[ood] that the appeal waiver contained in the Plea
Agreement w[ould] prevent [him], with the narrow exceptions
USCA11 Case: 21-10361          Date Filed: 03/02/2022        Page: 10 of 11




10                        Opinion of the Court                    21-10361

stated, from appealing [his] conviction and sentence or challenging
[his] conviction and sentence in any post-conviction proceeding.”
During the change of plea hearing, the government read the appeal
waiver provision—including that Craig “voluntarily and expressly
waive[d] the right to appeal his conviction”—and Craig agreed
with the government’s description of the plea agreement. See
United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001)
(“[T]he waiver provision was referenced during Weaver’s [r]ule 11
plea colloquy and Weaver agreed that she understood the provi-
sion and that she entered into it freely and voluntarily. Thus, her
waiver is valid.”).
        As to the forfeiture judgment, Craig agreed in the plea agree-
ment that he “underst[ood] that, based on his plea of guilty, he
w[ould] be subject to . . . [f]orfeiture,” “agree[d] to waive any and
all constitutional, statutory, and equitable challenges in any man-
ner . . . to . . . forfeiture . . . of any property seized in this case . . .
on any grounds,” and “acknowledge[d] that he [was] not entitled
to use forfeited assets to satisfy . . . any other penalty the Court may
impose upon [him] in addition to forfeiture.” In his signed state-
ment, Craig declared that he had “carefully reviewed every part of
[the plea agreement] with [his] attorney” and “underst[ood] the
terms and conditions.” And during the change of plea hearing, the
government explained that forfeiture “would be due and payable
immediately” as part of Craig’s sentence and Craig agreed that he
understood that his potential sentence could include “forfeiture of
any proceeds from the offense” and that he was “giving up [his]
USCA11 Case: 21-10361       Date Filed: 03/02/2022    Page: 11 of 11




21-10361               Opinion of the Court                       11

right to appeal [his] sentence.” In other words, Craig understood
that he waived the right to appeal his sentence, and he understood
that his sentence included forfeiture of the proceeds of his mur-
der-and-drug-trafficking racketeering conspiracy. See United
States v. Bane, 948 F.3d 1290, 1295 (11th Cir. 2020) (explaining that
forfeiture is “an element of the sentence imposed” (quotation
marks omitted)).
       In sum, the district court complied with the core objectives
of rule 11 in accepting Craig’s guilty plea and appeal waiver. There
was no plain error. Thus, we affirm Craig’s conviction and sen-
tence.
      AFFIRMED.